 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   C&C PROPERTIES, INC. et al,                       Case No. 1:14-cv-01889-DAD-JLT
12                      Plaintiff,
13          v.                                         JUDMENT IN A CIVIL ACTION
14   SHELL PIPELINE COMPANY, et al,
15                      Defendant.
16

17          Judgment is entered in this action in favor of Plaintiffs’ and against Defendants’ on all

18   plaintiff’s claims, according to the verdicts of the trial jury returned in open Court June 14, 2019.

19

20          Dated: June 14, 2019

21                                         MARIANNE MATHERLY, CLERK OF THE COURT

22
                                           By:   /s/ Jami Thorp
23                                               Jami Thorp, Deputy Clerk
24

25

26

27

28
                                                       1
